                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UNITED STATES,                                  §
                                                §
Plaintiff,                                      §
                                                §
v.                                              §             Case No. 4:19-CR-795
                                                §
DANNENBAUM ENGINEERING                          §
CORPORATION and                                 §
                                                §
ENGINEERING HOLDING                             §
CORPORATION,                                    §
                                                §
Defendants.                                     §

                              NOTICE OF APPEARANCE

       COMES NOW David R. Nimocks, each of whom is admitted to practice in this court, and

hereby give Notice of Appearance as counsel in the above referenced matter on behalf of

Dannenbaum Engineering Corporation and Engineering Holding Corporation.



                                         Respectfully submitted,

                                         /s/ David R. Nimocks
                                         David R. Nimocks (Bar No. 24002695)
                                         ASHCROFT SUTTON REYES LLC
                                         919 Congress Avenue, Suite 1100
                                         Austin, TX 78701
                                         Phone: 512-370-1800
                                         Fax: 512-727-8200
                                         Email: animocks@ashcroftlawfirm.com
                                         Counsel for Dannenbaum Engineering Corporation
                                         and Engineering Holding Corporation
                                     Certificate of Service

       I hereby certify that on this, the 6th day of November 2019, copies of the foregoing were

served on all registered parties via email and CM/ECF, concurrent with the filing of the same.

                                                    /s/ David R. Nimocks
